DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on March 26, 2020; May 8, 2020 and September 10, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
`
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without clearly defining the different type of inclination sensor, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

With regards to claim 1, the limitations “a further inclination sensor of a different type”; a “second inclination signal on the basis of the inclination that exists at the further inclination sensor” and “to output same as the corrected inclination signal”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.





Regarding claim 17, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.

Referring to claim 18, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.



With regards to claim 19, the limitations “a further inclination sensor of a different type comprising a different sensor principle”; a “second inclination signal on the basis of the inclination that exists at the further inclination sensor” and “to output same as the corrected inclination signal”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.

Referring to claim 21, the limitation “a further inclination sensor of a different type comprising a different sensor principle”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.



Regarding claim 22, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type comprising a different sensor principle”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.

With respect to claim Regarding claim 23, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type comprising a different sensor principle”, as written without limiting the type of inclination sensor, encompasses all types of sensors that may be used in/with the system, capable of monitoring inclination parameters that could conceivably be used in a mathematical relationship. Since the specification does not provide support for all types of such inclination sensors, the specification is not written in such a way as to reasonably convey to one skilled in the relevant art before the effective filing date of the invention, had possession of the claimed invention.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a further inclination sensor of a different type”; a “second inclination signal on the basis of the inclination that exists at the further inclination sensor” and “to output same as the corrected inclination signal” all of which are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor. In addition, failing to define what said “further inclination sensor” makes it confusing to define what is meant by a “second inclination signal on the basis of the inclination that exists at the further inclination sensor”. Lastly, to “output same as the corrected inclination signal” is considered indefinite because it is not clear how a corrected value that is calculated can be outputted same as itself. 

Claims 2 – 16 are rejected due to their dependency on claim 1.

Regarding claim 17, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type”, are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what is considered a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor. 

Referring to claim 18, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type”, are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what is considered a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor. 

With regards to claim 19, the limitations “a further inclination sensor of a different type comprising a different sensor principle”; a “second inclination signal on the basis of the inclination that exists at the further inclination sensor” and “to output same as the corrected inclination signal”, For example, it is not clear how to define what a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor. In addition, failing to define what said “further inclination sensor” makes it confusing to define what is meant by a “second inclination signal on the basis of the inclination that exists at the further inclination sensor”. Lastly, to “output same as the corrected inclination signal” is considered indefinite because it is not clear how a corrected value that is calculated can be outputted same as itself. 
Claim 20 is rejected due to their dependency on claim 1.

Referring to claim 21, the limitation “a further inclination sensor of a different type comprising a different sensor principle”, are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what is considered a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor.

Regarding claim 22, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type comprising a different sensor principle”, are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what is considered a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor.



With respect to claim 23, the limitation “determining the inclination that exists at the inclination sensor by means of a further inclination sensor of a different type comprising a different sensor principle”, are considered indefinite as the metes and bounds of the claimed subject matter cannot be ascertained. For example, it is not clear how to define what is considered a “further inclination sensor” since it could be interpreted as being disposed at a distance or that it is an additional inclination sensor.

Allowable Subject Matter

Claims 1, 17-19 and 21 - 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Iotti (US 9,840,403)
Zils et al. (US 10,807,851)
Friend (US 9,020,776)
Goeggelmann et al. (US 8,727,379)
Glitza (US 9,151,013)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 31, 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861